Stiles, J.
(concurring). — It cannot be denied that there is much force in the argument made that convenience will be subserved by determining any debt for which the hus*246band, is sued to have been a community debt at the same time that the judgment is rendered ; and I am not prepared to say that this consideration of convenience ought not to be sufficient for this court to set aside all the hitherto well-understood principles of law and practice applicable to such cases, in view of the peculiar law which it has to administer. Having to deal with an innovation in the law of real property I know of no better way to carry out its spirit than by engrafting more innovations as cases arise and seem to demand them. It was only by judicial rulings that the common law affecting real property became a body of well understood precedents which we call a system ; and it seems that in order to evolve anything definite out of our own law it may be necessary to renew the process. Certainly no more curious proceeding was ever taken in a court of justice than the one presented in this case, where it was not alleged or pretended that there was any community property, but the sole object of bringing in the wife was to convert a presumption into certainty and declare it in the form of a judgment. Still, the circumstances seem to require it, and with a view to a settlement of the question, I concur in the result.